 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CALIFORNIA SPORTFISHING                            No. 2:18-cv-1717-JAM-KJN
      PROTECTION ALLIANCE,
11
                          Plaintiff,
12                                                       ORDER
             v.
13
      MINERAL RESOURCES, LLC, et al.
14

15                        Defendants.
16

17          On February 25, 2019, the court conducted an informal telephonic discovery conference

18   in this matter. Attorney Andrew Packard appeared on behalf of plaintiff, and attorney Thomas

19   Swett appeared on behalf of defendants. For the reasons discussed with the parties at the

20   conference, IT IS HEREBY ORDERED that:

21          1. Plaintiff shall propound separate sets of requests for admission and requests for

22                production of documents on each of the three (3) defendants, carefully evaluating

23                whether each request is appropriately directed to each defendant in good faith.

24          2. The parties may agree to electronic service of such separate requests to avoid

25                unnecessary waste of paper and postage expenses.

26          IT IS SO ORDERED.

27   Dated: February 26, 2019

28
                                                        1
